Citation Nr: 1822124	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-30 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder, to include schizophrenia and psychosis and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Breitbach, Associate Counsel





INTRODUCTION

The Veteran served on active duty with the United States Air Force from August 1970 to April 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2013 decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The United States Court of Appeals for Veterans Claims (Court) has held that, although a Veteran claims service connection for a specified diagnosed disability, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any disability that may reasonably be encompassed by several factors, including the Veteran's description of the claim, the symptoms the Veteran describes, and the information the Veteran submits or that VA obtains in support of the claim.  The Court reasoned that a Veteran does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, although the RO developed this claim as a claim seeking service connection for a psychiatric condition, to include schizophrenia specifically, the record reflects the Veteran has diagnoses of schizophrenia and psychosis.  The Board therefore finds that, pursuant to Clemons, the Veteran's claim seeking service connection for a psychiatric condition, to include schizophrenia, is more accurately characterized as one for any acquired psychiatric disorder and has recharacterized the issue accordingly.  23 Vet. App. at 1.

The newly reopened issue of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and psychosis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 2002 rating decision (of which the Veteran was notified in January 2003) denied a claim of service connection for schizophrenia; the Veteran did not appeal the decision and VA was not in actual or constructive receipt of new and material evidence within the one-year appeal period.

2.  The additional evidence, received after notification of the April 2002 rating decision, and considered with the record as a whole, is neither cumulative nor redundant and relates to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The April 2002 rating decision denying service connection for schizophrenia is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  Evidence received since the April 2002 rating decision is new and material to reopen the claim of service connection for an acquired psychiatric disorder.           38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).

Inasmuch as the determination below reopens the claim of service connection for an acquired psychiatric disorder, there is no reason to belabor the impact of VA's duties to notify and assist on the claim to reopen, since any error in notice content or timing or in the duty to assist on that aspect of the claim is harmless.
Legal Criteria and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

New and Material Evidence

A claim for service connection for an acquired psychiatric disorder was most recently finally denied in an April 2002 rating decision based on a finding that the condition neither occurred in nor was caused by service.  In December 2002, the Veteran submitted a statement regarding a claim of service connection for schizophrenia which indicated he was at a different address than where notification of the April 2002 decision was sent.  The record reflects the RO re-sent the Veteran the April 2002 decision in January 2003 to his new address.  The Veteran did not initiate an appeal of the decision within one year of the January 2003 notification of the April 2002 decision, nor did VA actually or constructively receive any new and material evidence within a year following notification.  There is also no indication the Veteran did not receive the subsequent January 2003 decision notification letter.  Therefore, the April 2002 decision became final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.156(b), 20.302, 20.1103.  

The Veteran's claim currently before the Board to reopen his claim for an acquired psychiatric disorder was received by the RO in August 2010.  In an April 2013 decision, the RO found there was new and material evidence sufficient to reopen the claim but there was no medical connection between the Veteran's diagnosed schizophrenia and his military service.  The Board must now address the issue of the receipt of new and material evidence in the first instance.  Barnett, 83 F.3d at 1383. 
Regardless of the RO's determination as to whether new and material evidence has been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C. §§ 7104, 7105.  However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118 (2010).

If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

The Board finds the Veteran has submitted new and material evidence since the April 2002 rating decision denying service connection for an acquired psychiatric disorder.  VA treatment records in March 2014 and December 2015 reflect that the Veteran has been diagnosed with psychosis.  These diagnoses were not of record at the time of the April 2002 rating decision and relate to an unestablished fact necessary to substantiate the claim, i.e., whether the Veteran has a current diagnosis of an additional psychiatric disorder other than schizophrenia, which is the only psychiatric disorder addressed in the April 2002 rating decision.  Therefore, the Board finds the additional evidence is new and material to reopen the claim of service connection for an acquired psychiatric disorder.


ORDER

As new and material evidence has been received, the claim for service connection for an acquired psychiatric disorder, to include schizophrenia and psychosis, is reopened; to this extent only, the appeal is granted.


REMAND

Having reopened the Veteran's claim, the Board must now determine whether the claims of entitlement to service connection for an acquired psychiatric disorder may be granted on the merits de novo.  The Board finds that further development is necessary prior to appellate review.  

Initially, the Board notes that the Veteran's representative in March 1985 indicated the Veteran was seen by a psychiatrist one time while stationed at Hamilton Air Force Base from 1970 to 1972.  The Veteran reiterated this in September 2000 and August 2014 statements.  In particular, in his August 2014 VA Form 9, Substantive Appeal, the Veteran stated he saw the psychiatrist in 1971.  In a February 2015 letter, the RO requested the Veteran to provide a 60 day time frame for when the psychiatric treatment occurred at Hamilton Air Force Base in 1971 at Hamilton Air Force Base.  The Veteran did not respond to this letter.  Following the Veteran's nonresponse to the February 2015 letter, the RO issued a supplemental statement of the case in March 2015 confirming the denial of service connection for an acquired psychiatric disorder.  There is no indication that the RO took any action to request any clinical records from 1971, which appear to be mental health treatment records.  Clinical records and mental health treatment records are frequently stored separately from STRs.  Procedures for requesting these records are outlined in the M21-1 Manual, Part II, subpart iii, Ch. 2, § B.4.  The record does not reflect that all actions needed to obtain any mental health treatment records from 1971 have been taken in accordance with these provisions.  As such, remand is necessary to complete further development for clinical mental health treatment records from Hamilton Air Force Base in accordance with the M21-1 Manual.

In addition, the Veteran has not been provided with a VA psychiatric examination during the current appeal period.  The Veteran last underwent a VA psychiatric examination in April 1985.  The Veteran was first diagnosed with schizophrenia in a July 1983 private treatment record and has consistently been diagnosed with schizophrenia thereafter.  In addition, VA treatment providers diagnosed the Veteran with psychosis in March 2014 and December 2015.  Additionally, the Veteran has alleged that he received treatment from a psychiatrist during his service.  As there is competent evidence of current psychiatric disorders and an indication from the Veteran that a psychiatric disorder began in service, a VA examination is necessary to determine if the Veteran's acquired psychiatric disorder, to include schizophrenia and psychosis, is related to service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  




Accordingly, the case is REMANDED for the following actions:

1.  Take any further action deemed necessary, in accordance with appropriate procedures outlined in the M21-1 Manual, to obtain any clinical mental health treatment records from Hamilton Air Force Base from 1971.  All attempts to secure these records must be documented in the record, and the Veteran must be notified of the unavailability of any records in accordance with 38 C.F.R. § 3.159(e).  
 
2.  Contact the Veteran and afford him the opportunity to identify or submit any pertinent evidence in support of his claim, to include records of any private treatment.  Based on his response, attempt to procure copies of all records which have not been obtained from identified treatment sources.

Regardless of the Veteran's response, VA treatment records from December 2015 to the present must be obtained.

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3.  After completing the development requested in items 1-2, afford the Veteran a VA examination with an appropriate expert to determine the precise nature of his acquired psychiatric disorder.  The entire claims file should be made available to the examiner in conjunction with this request.  All tests deemed necessary, including psychological testing, should be performed and all findings should be reported in detail.  

The examiner should confirm whether the Veteran currently has a diagnosed psychiatric disorder.

The examiner should also answer the following question:

For any psychiatric diagnoses during the pendency of the current claim (since August 2010), including schizophrenia and psychosis, is it at least as likely as not (a 50 percent probability or greater) that such psychiatric disorders began in service or are otherwise related to a disease, event or injury in service?

A complete rationale for any opinion provided is requested.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

If the examiner is unable to provide an opinion without resorting to speculation, an explanation as to why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered should be provided.

4.  Finally, after completing the above actions, as well as any other development that may be warranted, readjudicate the Veteran's claim in light of all the evidence of record.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


